Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-30 are pending.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 24 and 25 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  With respect to instant claims 24 and 25, these claims are dependent upon instant claim 17, wherein instant claim 17 recites “consisting of” with respect to the medium composition; instant claims 24 and 25 require an additional ingredient which is a non-fugitive electron transport material which does not further limit instant claim 17 which recites “consisting of”.  Note that, for purposes of examination, the Examiner has treated instant claims 24 and 25 as reciting “comprising”.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10, 12-14, 16, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Doyel et al (US 2014/0102486) in view of Cook et al (US 5,527,203).
Doyel et al teach a composition effective for removing contaminants from a manufactured product either as a concentrated material or when diluted with water.  The contaminates include, but are not limited to solder flux, oils, greases, soil, and particulate matter.  The cleaning composition may be used in a multistep process.  The composition can be contacted with a surface to be cleaned in a number of ways and under a number of conditions depending on the manufacturing or processing variables present.  See Abstract.  The composition may be diluted with water to a concentration of 0.1 to 99.9 wt%.  See paras. 7-9.  The composition contains propylene glycol phenyl ether, water, an alkali, and optionally one or more secondary solvents.  See claims 1-5.  The alkali may be an amine such as dimethylethanolamine, etc., and may be present in amounts from 0.01 to 70% by weight.  See paras. 25-28.  Washing and rinsing the surface may be accomplished by spraying, agitation, dipping, immersion, etc.  See para. 35.  
Doyel et al do not teach the use of a mechanical cleaning operation or blast pressure cleaning operation to the metal surface or a method of cleaning metal by applying a medium containing dimethylethanolamine and water, and applying a mechanical cleaning operation or blast pressure cleaning operation to the metal surface as recited by the instant claims.  
Cook et al teach a method of removing water-soluble salts from a metal substrate in a wet blast system in which a bicarbonate abrasive is blasted in a pressurized water stream against the surface of the metal substrate to prepare the surface for the application of a coating.  See Abstract.  The method removes surface contaminants from metal substrates where the method is particularly adapted for the removal of water-soluble iron salts including ferrous or ferric salts from the surface of an iron or steel substrate utilizing a high pressure water blast system having a sodium bicarbonate abrasive material therein.  See column 3, lines 1-69.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to treat a metal surface being cleaned with the composition taught by Doyel et al with a blast pressure cleaning operation including an abrasive, with a reasonable expectation of success, because Cook et al teaches the treatment of a metal surface to remove contaminants using a blast pressure cleaning operation including an abrasive which cleans the surface and prepares the surface for a coating and further, such enhanced cleaning would be desirable in the method taught by Doyel et al to ensure optimum cleaning of the substrate.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to clean metal by applying a medium containing dimethylethanolamine and water, and applying a mechanical cleaning operation or blast pressure cleaning operation to the metal surface as recited by the instant claims, with a reasonable expectation of success, because the broad teachings of Doyel et al in view of Cook et al suggest of cleaning metal by applying a medium containing dimethylethanolamine and water, and applying a mechanical cleaning operation or blast pressure cleaning operation to the metal surface as recited by the instant claims.  
Note that, the Examiner asserts that the process of cleaning metal as taught by Doyel et al in view of Cook et al would suggest a process having minimal environmental impact and same amounts of residues on the surface as recited by the instant claims because Doyel et al in view of Cook suggest a method of cleaning metal using a composition containing the same components in the same amounts as recited by the instant claims 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Doyel et al (US 2014/0102486) in view of Cook et al (US 5,527,203) as applied to claims 1-10, 12-14, 16, 24, and 25 above, and further in view of Inbe et al (US 7,749,319).
  Doyel et al are relied upon as set forth above.  However, Doyel et al do not teach the use of a protective coating step as recited by the instant claims. 
Inbe et al teach a composition for surface conditioning.  See Abstract.  After carrying out the surface conditioning, a coated steel plate can be produced by further carrying out a coating, wherein the coating process is generally electrodeposition process.  See column 18, lines 40-50.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to coat a metal surface cleaned by the process suggested by Doyel et al in view of Cook et al, with a reasonable expectation of success, because Inbe et al teaches the application of a coating to a cleaner metal surface to protect the surface and form a finished product.   
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Doyel et al (US 2014/0102486) in view of Cook et al (US 5,527,203) as applied to claims 1-10, 12-14, 16, 24, and 25 above, and further in view of McDonald (US 2004/0121927).
Doyel et al are relied upon as set forth above.  However, Doyel et al do not teach cleaning painted surfaces as recited by the instant claims. 
McDonald teaches an extremely versatile cleaning composition that has tremendous cleaning power, yet is compatible with many surfaces.  For example, the cleaning composition easily cleans oil, grease, tar, and rubber from soiled surfaces, but does not damage metals, vehicle paints, etc.  See para. 16.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to clean painted metal surfaces such as painted vehicle surfaces using the method taught by Doyel et al in view of Cook et al, with a reasonable expectation of success, because McDonald teaches the use of a cleaning composition to clean painted vehicle surfaces and further, Doyel et al in view of Cook et al teach cleaning metal surfaces in general.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-30 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-30 of copending Application No. 17/548162 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Remaining references cited but not relied upon are considered to be cumulative to or less pertinent than those relied upon or discussed above.
Applicant is reminded that any evidence to be presented in accordance with 37 CFR 1.131 or 1.132 should be submitted before final rejection in order to be considered timely.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312. The examiner can normally be reached M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        


/G.R.D/May 23, 2022